Name: Council Regulation (EEC) No 3884/89 of 11 December 1989 amending Regulation (EEC) No 2915/79 determining the groups of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 378 / 927 . 12 . 89 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3 §84 /89 of 11 December 1989 amending Regulation (EEC) No 2915 /79 determining the groups of products and the special provisions for calculating levies on milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 8 of Regulation (EEC) No 2915 /79 should be supplemented to that end , Having regard to the Treaty establishing the European Economic Community , HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 3879 / 89 (2 ), and in particular Article 14 (6 ) thereof, Article 1 Article 8 of Regulation (EEC) No 2915 /79 is hereby replaced by the following : Having regard to the proposal from the Commission , Whereas Article 8 of Regulation (EEC) No 2915/ 79 ( 3 ), as last amended by Regulation (EEC) No 3609 / 88 ( 4 ), fixes the amounts which must be deducted from the threshold price for the calculation of levies applicable to imports of Tilsit , Kashkaval and Tulum Peyniri cheeses and to cheeses manufactured from sheep's milk or buffalo milk provided the prices on import are not less than those amounts ; 'Without prejudice to the provisions of Article 12 , the levy on 100 kilograms of a product in Group 11 shall be equal to the threshold price minus : ( a) ECU 249,73 per 100 kilograms, if it is a product falling within CN code 0406 90 25 or 0406 90 27 , with a fat content by weight of dry matter of not more than 48 % ; (b ) ECU 249,73 per 100 kilograms plus a component equal to ECU 24,18 , if it is a product falling within CN code 0406 90 25 or 040690 27, with a fat content by weight of dry matter of more than 48% ; ( c) ECU 261,82 per 100 kilograms , if it is a product falling within CN code 0406 90 29 , 0406 90 31 or 0406 90 50 or Tulum Peyniri cheese falling within CN code ex 0406 90 89 , excluding the products in (d); (d) ECU 294,63 per 100 kilograms, if it is Halloumi cheese falling within CN code ex 0406 90 50 or ex 0406 90 89 , on condition that the price on importation is not lower than the amount which is deducted from the threshold price . However , the price on importation of the products referred to in (c) and (d) may not be lower than ECU 243,69 per 100 kilograms.' Whereas the specific import levies applicable to the abovementioned cheeses have been maintained unaltered for the 1989 / 90 milk year; whereas , in view of the fact that the threshold price for cheeses in Group 11 referred to in Article 1 ( 1 ) of Regulation (EEC) No 1114/ 89 ( 5 ) has been increased for that milk year, the amounts in Article 8 of Regulation (EEC) No 2915 /79 should be increased in line with the increase in the threshold price; Whereas , in the framework of the special relations existing between the European Economic Community and the Republic of Cyprus , the import levy for Halloumi cheese , traditionally produced in Cyprus, falling within CN codes ex 0406 90 50 and ex 0406 90 89 should be reduced and the componentsonwhich basis that levy is fixed and in particular the minimum import price should be adjusted ; whereas (0 OJ NoL 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No L 329 , 24 . 12 . 1979 , p. 1 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . ( 4 ) OJ No L 315 , 22 . 11 . 1988 , p . 1 . ( s ) OJ No L 118 , 29 . 4 . 1989 , p . 6 . 27 . 12 . 89No L 378 / 10 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1989 . For the Council The President H. NALLET